DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7419346 to Danna et al., hereinafter “Danna”; U.S. Pat. No. 6901971 to Speasl et al., hereinafter Speasl, U.S. Pat. No. 9364086 Takahara et al., hereinafter Takahara and WO214142815A1 to Adler.

Regarding claim 1, Danna discloses an automated material handling system (col. 7, lines 27-31) having a function of managing pollution (col. 13, lines 15-21), in a carrier (col. 2, lines 41-43) in which a series of processes (col. 2, lines 7-11) are performed on a processing material (col. 2, lines 7-8) while a carrier (see numerals 144 and 146 in Fig. 12 and col. 16 lines 29-31  ) in which the processing material is accommodated is being moved to 
at least one processing equipment of a tool buffer (see numeral 107 in Fig. 5 and 6 and col. 6, lines 15-16), a stocker (col. 2, lines 10-11), and a load buffer (col. 2, line 41) along a rail (see numeral 142 in Fig. 12 and col. 16, line 29) in a state of being loaded on an unmanned transport vehicle (see numeral 108 in Fig. 11 and col. 5, line 59), 
each of the processing equipment being provided with a plate (see plate numeral 102 in Fig. 12 and col. 6 line 15) for seating the carrier (see Fig. 12 and numerals 144, 146), the automated material handling system comprising: and while the carrier (for ‘carrier’ see Fig. 12 and numerals 144, 146).
Danna does not disclose the automated material handling system comprising at least one state detecting sensor and disposed inside or outside the carrier to detect an internal state of the carrier including a degree of pollution in the carrier; a carrier interface disposed inside or outside the carrier  to transmit a carrier state value obtained from the state detecting sensor by communicating with a carrier controller of a corresponding plate while the carrier is seated on the plate; a carrier controller including a controller interface disposed on the plate to obtain a carrier state value by communicating with the carrier interface, and a carrier control unit.  
Speasl teaches the automated material handling system comprising at least one state detecting sensor (see numeral 204 in Fig. 2) and disposed inside or outside the carrier to detect an internal state of the carrier including a degree of pollution in the carrier (col. 3, lines 42-46);
a carrier interface disposed inside or outside the carrier (see numeral 208 in Fig. 2 and col. 4, line 39) to transmit a carrier state value (see numeral 204 in Fig. 2 and col. 4, lines 36-57) obtained from the state detecting sensor (see numeral 204 in Fig. 2 and col. 4, lines 52-57) while the carrier is seated on the plate (Fig. 2 shows a carrier interface 208 in front of the POD and this is often where a part of a ‘plate’ is located as described in col. 7, lines 27-33 of Takahara.  Here Takahara is being cited for illustration for the location of a part of a plate but not as prior art.  The omission of an element and its function in a combination, where the remaining elements perform the same functions as before, involves only routine skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Karlson, 311 F.2d 581, 136 USPQ 184 (CCPA 1963)
a carrier controller (see Higher Level Control in Fig. 3) including a controller interface (see microcomputer control in Fig. 3 which interprets the data received from the sensors, based on Fig. 3) to obtain a carrier state value by communicating with the carrier interface (208), and 
a carrier control unit (see “Higher-Level Control” in Fig. 3, note that it receives data input of sensed parameters from sensors and see col. 2, lines 43-45 regarding control and importance of controlling the sensed parameters, because this is stressed as being important in the overall operation, the “Higher-Level Control” would be involved in controlling the environment as well).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the teachings of Speasl with the disclosure of Danna to more quickly process information on the process line by using logically placed sensors and making using of the efficiency of controllers.

Neither Danny nor Speasl teach carrier interface disposed on the plate.  Adler teaches carrier interface disposed on the plate.  In Adler disposed on housing 12  are an attachment plate 70, a controller and an interface 73 ([0045]).  The housing can be likened to processing unit in that it encompasses the processes of the operation.  It would have been obvious at the time of the effective filing date of the claimed invention to combine the teachings of Adler with the disclosures of Danny and Speasl to use less space in the overall processing system.

Neither Danny, Speasl nor Adler teach configured to generate carrier management information including the carrier state value obtained through the controller interface and current location information of the carrier and output the carrier management information to a server; and a server configured to analyze an internal pollution state of the carrier based on the carrier management information provided by the carrier controller.
Takahara teaches configured to generate carrier management information including the carrier state value obtained through the controller interface and current location information of the carrier and output the carrier management information to a server; and a server configured to analyze an internal pollution state of the carrier based on the carrier management information provided by the carrier controller (see numeral 50 in Fig. 6 and col. 6, lines 2-8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Takahara with the disclosures of Danna and Speasl.  It is a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 3, Takahara teaches wherein the plate (see numeral 12 in Fig. 4 and col. 7, lines 27-33) is connected to gas supply equipment for supplying and discharging N2 gas into and from the carrier (see numerals 15 and 16 in Fig. 4, col. 7, lines 49-56),
wherein the server (see H, col. 6, line 4-7) generates N2 gas (col. 9, line 1) adjustment information based on the degree of pollution in the carrier and transmits the N2 gas adjustment information to a carrier controller of a plate on which the carrier is located (col. 9, lines 17-22), and
wherein the carrier controller controls the gas supply equipment connected to the plate based on the N2 gas adjustment information received from the server through a carrier control unit to adjust an N2 gas environment in the carrier (col. 7, lines 49-62).

Allowable Subject Matter
Claims 2 and 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement regarding potential allowability for claim 2: The prior art does not teach or disclose a gas pollution purging system having a carrier interface which includes a smart sensor configured to generate driving power by being charged with an RF signal, an RFID reader disposed on the plate which outputs an RF signal to an RFID tag of a smart sensor.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
The following is an examiner’s statement regarding potential allowability for claims 9, 12,14 and 16:  Claims 9, 12, 14 and 16 are potentially allowable for the matter claimed in those claims.
The above examiner statements are merely an expression of the examiner as to potential allowability at the time of examination but given the nature of patent prosecution the statements bear no determination, precedence or influence regarding the allowability of the claims in future office actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LESTER RUSHIN, III
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651